UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-16929 SOLIGENIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29 EMMONS DRIVE, SUITE C-10 PRINCETON, NJ (Address of principal executive offices) (Zip Code) (609) 538-8200 (Registrant’s telephone number, including area code) Indicate by check whether the registrant(1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web Site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer” and “large accelerated filer” in Rule 112b-2 of the Exchange Act (Check one). Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of November 7, 2013, 19,152,630 shares of the registrant's common stock (par value, $.001 per share) were outstanding. SOLIGENIX, INC. Index Description Page Part I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements 3 Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 (unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2013 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (unaudited) 6 Notes to Consolidated Financial Statements (undaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 34 Item 4 Controls and Procedures 34 Part II OTHER INFORMATION Item 1A Risk Factors 35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6 Exhibits 35 SIGNATURES 36 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Soligenix, Inc. and Subsidiaries Consolidated Balance Sheets September 30, 2013 December 31, 2012 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Grants receivable Prepaid expenses Total current assets Office furniture and equipment, net Intangible assets, net Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Warrant liability - Accrued compensation Total current liabilities Shareholders’ equity (deficiency): Preferred stock;350,000 shares authorized;none issued or outstanding - - Common stock, $.001par value;50,000,000 shares authorized; 19,152,630 shares and 11,168,905 shares issued and outstanding in 2013 and 2012, respectively Additional paid-in capital Accumulated deficit (133,332,808 ) (122,280,381 ) Total shareholders’ equity (deficiency) ) Total liabilities and shareholders’ equity (deficiency) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Soligenix, Inc. and Subsidiaries Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2013 and 2012 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues, principally from grants $ Cost of revenues (245,864 ) (761,628 ) (1,517,469 ) (1,934,529 ) Gross profit Operating expenses: Research and development General and administrative Total operating expenses Loss from operations (1,860,662 ) (760,216 ) (5,704,443 ) (3,182,883 ) Other income(expense): Change in fair value of warrantliability (4,699,846 ) - (5,349,422 ) - Interest income, net Net loss $ ) $ ) $ ) $ ) Basic anddiluted net loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 Soligenix, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity (Deficiency) For the Nine Months Ended September 30, 2013 (Unaudited) Common Stock Additional Paid-In Accumulated Shares Par Value Capital Deficit Total Balance, December 31, 2012 $ $ $ ) $ Common stock issued in Unit offering, net of offering cost of$895,933 - Warrants issued in Unit offering - - ) - ) Issuance of common stock tocollaboration partner - Issuance of common stock tovendors 43 - Issuance of shares from exercise of stock options and warrants - Stock-based compensation expense - - - Net loss - - - ) ) Balance, September 30, 2013 $ $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 Soligenix, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Nine Months Ended September 30, (Unaudited) Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation Common stock and warrants issued in exchange forservices Change in fair value of warrant liability - Restricted stock issued to employee - Stock-based compensation Change in operating assets and liabilities: Grants receivable Other receivable - Prepaid expenses (57,367 ) (13,759 ) Accounts payable (279,833 ) Accrued compensation (100,940 ) Total adjustments Net cash used in operating activities (3,164,333 ) (2,293,515 ) Investing activities: Purchase of office equipment (10,539 ) (4,755 ) Net cash used in investing activities (10,539 ) (4,755 ) Financing activities: Proceeds from sale of common stock, net - Proceeds from exercise of warrants and options - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents (2,298,270 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non cash investing and financing activities: Warrants issued in Unit Offering $ $
